Citation Nr: 1339262	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

3. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to May 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; and granted service connection for tinnitus and assigned a 10 percent disability evaluation, and PTSD and assigned a 50 percent disability evaluation, both effective from the date of service connection.  Subsequently, in a September 2010 rating decision, the RO, in part, increased the disability evaluation for PTSD to 70 percent effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board observes that since the claims for hearing loss and tinnitus were last evaluated in a September 2010 statement of the case (SOC), additional evidence (i.e., VA treatment records) has been associated with the claims folders.  However, none of this evidence pertains to either claim decided herein.  Therefore, the Board may proceed with adjudication of these issues.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The Board acknowledges that on his October 2009 VA Form 21-22a, Appointment of Individual as Claimant's Representative, the Veteran appointed three private attorneys to represent him.  However, in a June 2013 letter to the Veteran, the Board indicated that only one individual could be recognized as his representative and enclosed VA Forms 21-22 and 21-22a for the Veteran to appoint a service organization, or attorney or agent to represent him.  In the letter, the Board also stated that the Veteran had thirty days to respond and if he did not do so, the Board would assume that he wished to represent himself.  To date the Veteran has not responded and therefore the Board will assume that he wishes to represent himself. 

The issue of an increased evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA compensation purposes.  

2.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155  (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2008, prior to the November 2008 rating decision, and November 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The February 2008 letter provided the Veteran with the notice required for the initial claims of service connection for tinnitus and hearing loss.  Service connection was subsequently granted for tinnitus, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran has not alleged such prejudice.  Regarding the service connection claim for hearing loss, the RO provided notice of how to substantiate the claim and of the allocation of responsibilities between himself and VA.  He was also informed as to how disability ratings and effective dates are assigned.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  

As the Board will discuss in detail in the analysis below, the Veteran was provided a VA audiological examination.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to allow the Board to render an informed decision.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his tinnitus since he was last examined in October 2008.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312

The Board additionally finds that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Hearing Loss Disability 

The Veteran essentially contends that he has a current hearing loss disability related to acoustic trauma during service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, this presumption does not apply as discussed below. 

With respect to Hickson element (1), current disability, the Veteran was afforded a VA audiological examination in October 2008, the report of which noted the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
30
LEFT
15
15
25
25
30

Speech recognition was 96 percent bilaterally.  The examiner noted that hearing loss was not disabling. 

The Board finds that, based on the evidence of record, the Veteran does not currently have hearing loss disability in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385 (2012).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a bilateral hearing loss disability is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the specific degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is a complex medical question unlike testimony as to his experiencing the symptoms of decreased hearing generally.  Likewise, it is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the October 2008 VA audiological testing results rendered by a trained medical professional.  

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a bilateral hearing loss disability is not warranted. 

Tinnitus

The Veteran seeks an increased evaluation for tinnitus, currently evaluated as 10 percent disabling.   

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2012).  

The regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 (2012).  

Since the initial grant of service connection, the Veteran's tinnitus has been assigned a 10 percent disability rating.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will thus consider entitlement to "staged ratings" in this case.

Pursuant to the rating schedule, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260 (2013).  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id.  at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).

On review, the Veteran's tinnitus is currently assigned the maximum schedular rating.  There is no legal basis upon which to award a higher schedular evaluation. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, staged ratings are not warranted.  See Fenderson, supra.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  That is, he is being compensated for complaints of constant tinnitus, which are clearly encompassed in the rating schedule.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id. 

ORDER

Service connection for a bilateral hearing loss disability is denied. 

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied. 


REMAND

The Board observes since the RO issued the September 2010 SOC, additional evidence pertinent to the claim for an increased evaluation for PTSD have been obtained and associated with the claims folder.  Notably, the Veteran was afforded another VA examination in April 2013 and additional VA treatment records were associated with the Veteran's claim folder.  Although the RO issued a rating decision, dated in April 2013, granting a 70 percent disability evaluation for PTSD, it has not furnished a supplemental of the case (SSOC) to the Veteran.  

Under 38 C.F.R. § 19.31(c), the AOJ is to issue an SSOC when it receives additional pertinent evidence after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  Accordingly, this matter must be remanded to the AOJ to furnish an SSOC.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC for the Veteran's claim for an increased evaluation for PTSD.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


